The indemnification provision incorporated by reference to and made a part of the contract between plaintiff and defendant is ambiguous and cannot, as a matter of law, be interpreted as providing for reimbursement of defendant’s attorney’s fees in the instant action between the signatories to the contract (see Hooper Assoc. v AGS Computers, 74 NY2d 487 [1989]).
We have considered defendant’s remaining contentions and *413find them unavailing. Concur-Mazzarelli, J.P., Andrias, Williams, Buckley and Acosta, JJ. [See 2007 NY Slip Op 32593(U).]